COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 BEVERLY COLE, INDIVIDUALLY
 AND AS NEXT FRIEND OF REGINALD                 §
 LUKE, A MINOR,
                                                §
                  Appellant,                                   No. 08-10-00333-CV
                                                §
 v.                                                               Appeal from the
                                                §
                                                            83rd Judicial District Court
 MARIA MCGINNIS, R.N., TONYA                    §
 PEREZ, L.V.N., MARGARITA                                     of Pecos County, Texas
 CORDOVA, L.V.N., SHERI TALLEY,                 §
 M.D., EDWIN FRANKS, M.D.,                                    (TC# P-6554-83-CV-B)
 MICHAEL GRIMMETT, PH.D., TEXAS                 §
 YOUTH COMMISSION, TEXAS TECH
 UNIVERSITY SYSTEM,                             §

                  Appellees.                    §

                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s unopposed motion for voluntary dismissal of this

appeal. See TEX .R.APP .P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs

of appeal are assessed against Appellant. See TEX .R.APP .P. 42.1(d).



March 23, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.